         Case 1:16-cr-00656-GHW Document 817 Filed 12/02/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/02/2020
 ROBERT GIST,
                                 Movant,                            19-cv-5095-GHW

                     -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                               ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

        On December 2, 2020, the Court held a teleconference to discuss the parties’ joint letter

at Docket No. 814. Based on the parties’ representations during that conference, the Court

understands that neither party is requesting that the evidentiary hearing on Mr. Gist’s § 2255

application be conducted remotely, and that both parties consent to proceeding with an in-person

hearing on December 8, 2020, as scheduled. Therefore, the Court’s December 1, 2020 order

remains in effect. Dkt. No. 813.

       SO ORDERED.

 Dated: December 2, 2020
                                                             GREGORY H. WOODS
                                                            United States District Judge
